 'EATON CORPORATIONEaton Corporation and Gerald Wayne Hice. Case 26-CA-6742March 30, 1978DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND PENELLOOn December 23, 1977, Administrative Law JudgeJohn M. Dyer issued the attached Decision in thisproceeding. Thereafter, the General Counsel filedexceptions and a supporting brief, and Respondentfiled a brief in response to the General Counsel'sexceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings,' find-ings,2and conclusions of the Administrative LawJudge only to the extent consistent herewith.Respondent has operated a truck transmissionplant in Shelbyville, Tennessee, since 1967. For muchof that period, its employees have been representedby the Union. Collective-bargaining agreements haveprovided for a grievance procedure ending, if neces-sary, with the arbitration of disputes. A work rulepermitting the "automatic termination" of employeesmissing 3 consecutive working days without notifyingthe Company has long been in effect. The generalmode of reporting absences has been for the employ-ees to call the guards stationed at the plant gates whonote the absences and the reasons therefor on theemployees' timecards. Respondent admitted, how-ever, that reporting absences to a supervisor wouldsatisfy the call-in requirement.The instant proceeding concerns the discharge ofGerald Wayne Hice on March 3, 1977, purportedlyfor violating the call-in policy. We find merit in theGeneral Counsel's exception to the AdministrativeLaw Judge's failure to find that Hice was dischargedin violation of Section 8(a)(1) and (3) for exercisinghis right to file grievances under the collective-bargaining agreement.' The Administrative Law Judge inadvertently failed to rule on theGeneral Counsel's motion to correct the record. We hereby grant thatmotion.2 The General Counsel has excepted to certain credibility findings madeby the Administrative Law Judge. It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect to credibili-ty unless the clear preponderance of all of the relevant evidence convincesus that the resolutions are incorrect. Standard Dry Wall Products, Inc., 91NLRB 544 (1950), enfd. 188 F.2d 362 (C.A. 3. 1951). We have carefullyexamined the record and find no basis for reversing his findings.3 The disciplinary procedures are not prescribed in the collective-bar-235 NLRB No. 82It is apparent that Hice had had some previousdifficulty with his attendance. He was discharged inSeptember 1976 for refusing to attend a second-stagecounseling session over his alleged excessive absen-teeism.3He filed a grievance over the discharge,resulting in an arbitrator's award converting thedischarge into a 2-month suspension. He was rein-stated with backpay and was the only employee everto have been reinstated under the grievance proce-dure.Hice returned to work on Monday, February 14,1977. Prior to commencing work on the midnight-to-7:20 a.m. shift, he met with Employee RelationsManager Szabo and Union Committeeman Miles.Although the Administrative Law Judge found theirversions of the meeting conflicting, it appears thatSzabo told Hice that he had the Union, and not theCompany, to thank for his reinstatement, and thatthe meeting ended amicably. However, 2 days later,Hice was called in and given a second-stage counsel-ing about absenteeism. Respondent contends, andthe Administrative Law Judge found, that this wasthe session he should have attended in September1976. In any event, Hice filed a grievance, contend-ing that the counseling session should have relatedback to the end of his suspension, thus reducing theperiod of time he had to wait to clear his record.Hice testified he worked each day thereafter until,on February 23, 24, and 25, he became ill with the fluand stayed home. He claimed, and the Administra-tive Law Judge found, that his wife called the planton each of those days to inform the guards. After theweekend, he was again absent on February 28,March 1, and 2. Respondent contends it was notnotified and, on March 3, decided to discharge him.4At the hearing, Hice claimed his wife told theguards on February 25 that he would not be in for afew days. The Administrative Law Judge discreditedthis version of her conversation with the guards. Inaddition, Hice claimed that on February 25 he hadasked Mitchell Smith, a fellow worker, to inform theguards on February 28 of his continued illness andthat Smith did so. Crediting the testimony of theplant guards, the Administrative Law Judge conclud-ed that Smith did not so inform the guards onFebruary 28. Smith testified, however, that he toldHice's supervisor, Brown, that same day that Hicegaining agreement. Rather, the Employer has traditionally followed a policyof conducting counseling sessions with truant employees before deternuningwhether to discharge or otherwise discipline them. The sessions are in fourstages, with the fourth one resulting in termination. When an employee is atan intermediate stage and survives I year with no further counselingsessions, however, his record is cleared. Apparently the decisions to conductsuch sessions have been made entirely at the discretion of management.4 He filed another grievance concerning the discharge. Neither of hislater grievances was processed to arbitration. Charges that, in declining toprocess his grievances to arbitration, the Union breached its duty of fairrepresentation were withdrawn before this proceeding came to hearing.527 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas still ill and that "the doctor would release him ina day or so." Smith's testimony is uncontradictedand Brown admitted that Smith notified him ofHice's continued illness on February 28. Neverthe-less, the Administrative Law Judge concluded thatno notice was given to Respondent after February 25because Smith's statement to Brown was not intend-ed to notify Respondent on Hice's behalf.5We do not agree with the Administrative LawJudge's reasoning or conclusion. Respondent's con-tention that it did not receive notice of Hice's illnessand expected absence is patently false. It admittedlyobtained knowledge of it in a manner it hadpreviously regarded as satisfactory. We considerirrelevant the Administrative Law Judge's findingthat Smith did not intend his statement to Brown toconstitute notice to Respondent. Since the reasongiven was obviously pretextual, we may infer that thereal reason for Hice's discharge was unlawful;namely, both the fact that he was the only personwho had ever been reinstated under the grievanceprocedure and his determination to file yet anothergrievance under the collective-bargaining agreement.See, e.g., Stockton Kenworth Co., 221 NLRB 800(1975). Accordingly, we find that his terminationviolated Section 8(a)(l) and (3) of the Act.CONCLUSIONS OF LAW1. The Respondent, Eaton Corporation, is anemployer engaged in commerce within the meaningof Section 2(6) and (7) of the Act.2. The Union, United Steelworkers of America,AFL-CIO, is a labor organization within the mean-ing of Section 2(5) of the Act.3. By discharging Gerald Wayne Hice because hefiled grievances, Respondent has violated Section8(a)(l) and (3) of the Act.4. The aforesaid unfair labor practice affectscommerce within the meaning of Section 2(6) and (7)of the Act.THE REMEDYHaving found that Respondent engaged in unfairlabor practices, in violation of Section 8(a)(3) and (1)of the Act, we shall order that Respondent cease anddesist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act.Accordingly, we shall order Respondent to offerGerald Wayne Hice immediate and full reinstate-ment to his former position or, if such a position noI He apparently relied on an affidavit submitted by Respondent, datedMarch 8, wherein Smith asserted he had not been instructed by Hice toinform Brown of his expected absence on February 28.6 See, generally, Isis Plumbing & Heating Co., 138 NLRB 716(1962).7 In the event that this Order is enforced by a Judgment of a Unitedlonger exists, to a substantially equivalent position,without prejudice to his seniority or other rights andprivileges, and to make him whole for any loss ofearnings he may have suffered as a result of thediscrimination against him, plus interest, in accor-dance with the formula set forth in F. W. WoolworthCompany, 90 NLRB 289 (1950), and Florida SteelCorporation, 231 NLRB 651 (1977).6ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board hereby orders that the Respondent,Eaton Corporation, Shelbyville, Tennessee, its offi-cers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Discharging or otherwise discriminating againstemployees for filing or processing grievances.(b) In any other manner interfering with, restrain-ing, or coercing its employees in the exercise of theirrights guaranteed under Section 7 of the Act.2. Take the following affirmative action whichwill effectuate the purposes of the Act:(a) Offer Gerald Wayne Hice immediate and fullreinstatement to his former position or, if thatposition no longer exists, to a substantially equiva-lent position, without prejudice to his seniority orother rights and privileges.(b) Make Gerald Wayne Hice whole for any loss ofearnings, plus interest, suffered by reason of thediscrimination practiced against him in the mannerset forth in the section of this Decision entitled "TheRemedy."(c) Preserve and, upon request, make available tothe Board or its agents, for examination and copying,all payroll records, social security payment records,timecards, personnel records and reports, and allother records necessary to analyze the amount ofbackpay due under the terms of this Order.(d) Post at its Shelbyville facility copies of theattached notice marked "Appendix." 7 Copies of saidnotice, on forms provided by the Regional Directorfor Region 26, after being duly signed by Respon-dent's representative, shall be posted by it immedi-ately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employ-ees are customarily posted. Reasonable steps shall betaken by Respondent to insure that said notices arenot altered, defaced, or covered by any othermaterial.States Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."528 EATON CORPORATION(e) Notify the Regional Director for Region 26, inwriting, within 20 days from the date of this Order,what steps the Respondent has taken to complyherewith.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Act gives employ-ees the following rights:To engage in self-organizationTo form, join, or assist any unionTo bargain collectively through represen-tatives of their own choosingTo engage in activities together for thepurpose of collective bargaining or othermutual aid or protection, andTo refrain from the exercise of any suchactivities.In recognition of these rights, we hereby notifyour employees that:WE WILL NOT fire our employees or otherwisediscriminate against them for filing or processinggrievances.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of their rights guaranteed under Section 7of the Act.WE WILL offer Gerald Wayne Hice immediateand full reinstatement to his former job or, if thatjob no longer exists, to a substantially equivalentjob, without prejudice to his seniority or otherrights and privileges he previously enjoyed.WE WILL make Gerald Wayne Hice whole forany loss of pay he may have suffered by reason ofour discrimination against him, including interest.EATON CORPORATIONDECISIONSTATEMENT OF THE CASEJOHN M. DYER, Administrative Law Judge: GeraldWayne Hice, herein called the Charging Party or Hice,filed a charge on June 17, 1977,' against Eaton Corpora-tion, herein called the Company or Respondent, allegingthat Respondent had violated Section 8(a)(1) and (3) of theAct by discharging Hice on March 3. The RegionalDirector issued a complaint on July 29, later amended onAugust 1, alleging that Respondent had violated SectionI Unless specifically stated otherwise, the events herein took place during1977.8(a)(1) and (3) of the Act by discharging Hice. Respon-dent's answer admitted the service and jurisdictionalallegations and other sections dealing with the supervisorystatus of various individuals and that it had reinstated Hiceon February 14, following an arbitration decision, and haddischarged him again in March. It stated that the latterdischarge was not in violation of the Act but was pursuantto a contract provision in its collective-bargaining contractwith the United Steelworkers of America, AFL-CIO,hereinafter called the Union, and was unrelated to anygrievance or reinstatement or in any way violated the Act.All parties were afforded full opportunity to appear, toexamine and cross-examine witnesses, and to argue orallyat the hearing held in Shelbyville, Tennessee, on September15, 1977. Briefs from Respondent and General Counselhave been considered.The question in this proceeding is whether the evidencedemonstrates that Hice's March 3 discharge was a retalia-tion measure by Respondent for Hice's pursuit of hisgrievance and being reinstated. After considering all theevidence, I have concluded that the evidence does not sodemonstrate and will dismiss the complaint.On the entire record in this case, including the exhibitsand testimony, and on my evaluation of the reliability ofthe witnesses based on their testimony and demeanor, Imake the following:FINDINGS OF FACT1. COMMERCE FINDINGS AND UNION STATUSEaton Corporation operates plants in various locationsthroughout the United States, including a plant in Shelby-ville, Tennessee, where it is engaged in the manufacture oftruck transmissions. During the past year, Respondentreceived at its Shelbyville plant, directly from pointsoutside the State of Tennessee, goods and products valuedin excess of $50,000 and sold and shipped, directly fromthat plant to locations outside the State of Tennessee,goods and products valued in excess of $50,000.Respondent admits, and I find, that it is an employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act.Respondent admits, and I find, that United Steelworkersof America, AFL-CIO, is a labor organization within themeaning of Section 2(5) of the Act.II. THE ALLEGED UNFAIR LABOR PRACTICEA. Background and Undisputed FactsRespondent's Shelbyville plant has been in operationsince 1967 and, at the present time, employs approximately555 hourly paid employees in the bargaining unit for whichRespondent and the Union have a contract. There havebeen a series of contracts running back several years andcontained in the latest contract is paragraph 39(f) whichstates as follows:529 DECISIONS OF NATIONAL LABOR RELATIONS BOARDLoss of Seniority39. An employee shall be automatically terminatedfor any of the following:f. Failure to notify the Company within three (3)consecutive normal working days.In essence, the same language was contained in previouscontracts, and over the years the Company has been inoperation 105 employees have been discharged under thiscontract provision. During the 2 years immediately preced-ing Hice's discharge, three employees were dischargedunder this provision, but during that time there had been along economic strike and a subsequent long layoff periodwhen the unit complement was around one-fourth of itspresent strength.Under Plant Superintendent Gibson is Employee Rela-tions Manager Louis A. Szabo, who has held that positionsince June 1976, and had worked as an assistant in thepersonnel area for 3 years prior to that.The Company operates on three shifts: the first shiftstarting at 12 midnight and running until 7:20 a.m.; thesecond from 7:20 a.m. until 3:40 p.m.; and the third shiftrunning from 3:40 p.m. until 12 midnight.According to a memorandum issued by Respondent tothe plant security guards, and which Respondent said wasissued to foremen for posting at their stations, employeesare supposed to call the security guards when they aregoing to be absent from work. According to the two guardswho testified, their procedure at the time of Hice'sdischarge was to take incoming phone calls regardingabsences, make a note of that absence and the reason givenon a memo pad, and immediately call the foreman of theshift that was then working to inform the foreman that aperson would be absent on the succeeding shift so that thejob could be covered. The plant guards also would informthe incoming foreman of that shift of the employee'sabsence.Daily timecards are in the rack for employees as theycome through the security entrance to punch in the plant.After the shift starts, the plant guard collects the timecardswhich have not been picked up and notes on individualattendance records of the employees, which the guardsmaintain, whether that person has called in with an excuseand the type of excuse or leave, or whether the absence isunexcused. The guard also prepares a listing or log of theabsentees for that shift. This is a daily log and contains theabsentees named for the three shifts, noting the type ofexcuse or if there is none. Where an individual is absent for3 days because of sickness, the guards have a "hold" list,and to get his timecard the employee must present adoctor's excuse or he cannot receive his timecard andcannot return to work. Where a person calls in and statesthat he is going to be absent for a particular time, the guardnotes that and the reason for the absence on the person'sattendance record. According to the guards and Szabo, if aperson calls in and states that he is sick and will be absentfor an extended period, usually giving a date when heexpects to return, it is not necessary for the person to call inthereafter, and notations are made on the appropriaterecords of the length of time the person will be out.Hice's employment record showed that he had someproblems with absenteeism and had been counseled on oneoccasion concerning it. When he was advised by theCompany that he was to receive a second counseling, Hicerefused to attend and was discharged by Respondent forinsubordination in September 1976. He grieved the dis-charge and the grievance was pursued to arbitration.Although General Counsel and Hice originally gave theimpression that the arbitrator found that the discharge wasimproper and that Hice was to be reinstated with backpay,the arbitrator's decision changed the discharge to a 2-month suspension without pay and provided for reinstate-ment with backpay, less any interim earnings. On February11, the day after he got the arbitrator's decision, Szabocalled Hice about the decision and asked him to report tothe office on Monday. Hice and Union CommitteemanMiles went into Szabo's office where Szabo read thedecision to them, asked about any interim earnings, saidthey would prepare the backpay very shortly and then,according to Hice, said that neither side had won it all. Hetold Hice he had the Union to thank for getting his jobback and told him to report for work that night at midnightto his former job. Hice added that Szabo said Hice hadnothing to go out in the plant and boast about. Hice agreesthat at the end of the meeting he and Szabo shook handsand he returned to work.Szabo testified that the meeting was friendly and that hetold Hice there were no bad feelings on either side and thatHice was to return to work.Hice said that his foreman, John Brown, told him whenhe returned to work that he had always been a goodemployee and was glad to have him back and he hopedthat Hice would continue working with his same vigor.Two days later, on February 16, Hice was given asecond-step counseling regarding his absenteeism.General Counsel maintained that the statement by Szaboon February 14, and the fact that Hice was given thiscounseling, even though he had not been absent since hisreturn, demonstrated Respondent's animus towards Hiceand his "winning" the grievance and being reinstated.General Counsel noted that Hice filed a grievance aboutthis counseling.Respondent explained that this was the counseling stepat which Hice had balked before and that it was pursuingits normal course in giving Hice that counseling at thistime. Respondent denies any animus toward Hice, pointingout that Szabo's remarks were factual and nobody "won"the grievance, and that the conversation ended withhandshakes. Respondent produced the "counseling griev-ance," which showed that Hice did not grieve about thecounseling, per se, but asked that the date of the counselingbe set back to the end of his 2-month suspension so that theperiod of a year, which would elapse before such counsel-ing would be wiped clean, would be earlier than if itremained February 16, when he had received the counsel-ing.B. Conflicting TestimonyHice continued to work until he was absent on February23, 24, and 25. On each of those days, Hice's wife called theplant and spoke to the guards, stating that he was sick and530 EATON CORPORATIONwould not be in that day. In regard to the call made priorto the shift starting at midnight on February 25, Mrs. Hicetestified that she said her husband was still sick and wouldbe out for a couple of days. She did not recall whether shestated that he would be out until the doctor allowed him tocome back to work. The guards testified that on each of thethree occasions Mrs. Hice said nothing concerning hisbeing out more than one shift. Mrs. Hice made no othercalls although her husband was absent through the follow-ing week, receiving his notice of discharge on Friday,March 4. Hice's attendance record was marked by theguards with an "X," showing unexcused absences forFebruary 28, and March 1 and 2, and his previous absenceswere marked "PS," meaning personal sickness.Szabo had been away from the plant for several dayswhen he returned on March 3 and found that an investiga-tion had begun regarding Hice's nonattendance andunexcused absences for February 28 through March 2. Hetestified that they checked and found that neither Mr. norMrs. Hice had called in to the guards or Hice's supervisorsabout his absence and under the Company's rule andpractice the discharge of Hice was completed and Hice wassent the discharge letter of March 3. When Hice learned ofhis discharge, he contacted Union Committeeman Mileswho prepared a grievance form and sent it to Hice. Hicesigned the form and returned it to the Union, and thegrievance was taken to a third-step meeting, which washeld near the end of March, but the unresolved matter wasnot taken to arbitration.Hice testified that on February 24 he contacted a fellowemployee, Mitchell Smith, by CB radio after Smith finishedwork and said he was on his way to the doctor and askedSmith to pick up his paycheck and bring it to his home thefollowing day. Smith corroborated this testimony and saidhe brought Hice's paycheck to him the following morningwhich was Friday. Hice testified that Smith commented onthe numerous medicine bottles in Hice's home and thatHice asked Smith to notify the company guards whenSmith went to work Sunday evening, for the midnight to7:20 a.m., Monday shift, that Hice would be out sick withthe flu and that the doctor had not released him yet. Smithtestified differently that Hice asked him to tell the guard onSunday night that Hice was sick and would not be in.Smith said that on Sunday night about 11:45 p.m., he stuckhis head in and told the guards that Hice was sick andwould not be in and that the doctor might release him in aday or two. It is noted that this latter part of the messagewas not in Hice or Smith's testimony as to what Hice askedSmith to do and that Smith's testimony as to what he toldthe guards differed from what he said Hice asked him tosay. Although testifying that he knew all the guards, Smithsaid he did not remember who the guards were on thatoccasion.The guards, who were on duty on the third and firstshifts on Sunday night and Monday morning and whowould have been together in the guardhouse for a whileduring the shift change, said that Smith did not say such athing on Sunday night. Both guards said that on anotheroccasion which had to have been the previous week, Smithstuck his head in the door and said that Hice would not bein and one of the guards replied that he was too late, Hice'swife had already called in and told them.Smith testified that he saw Foreman Brown that Mondaymorning and that Brown asked about Hice. Smith said hehad not seen him since Friday and after heavy promptingSmith added that it might be a day or two before Hice gotback. Foreman Brown admitted talking to Smith that nightand said Smith replied to his question that Hice wouldprobably be released in a day or two.Following Hice's discharge, Szabo said he heard fromthe union committeeman that there was a claim that Hicehad sent word by Smith to Hice's supervisor, Brown, thathe would be off sick under the doctor's care until released.Szabo contacted Brown who met with Smith and withBrown's supervisor, Bill Sullivan, although Smith remem-bers meeting only with Brown at Brown's desk and not inSullivan's office, where Sullivan said the meeting occurred.Smith admits that on that occasion he told Brown thatHice had not told him to speak to Brown about beingabsent and told Brown that he had not seen Hice since theFriday he had delivered his check and guessed he was stillill. Smith signed a document prepared by Brown and datedMarch 8 acknowledging that Hice had not asked him to tellBrown that Hice would be absent. Sullivan testified thatthis meeting took place in his office and after the meetingwith Brown and Smith, following normal procedure, hewrote a report. The report states:I met with John Brown Ist shift foreman dept 18 andMitchell Smith fork lift operator dept 18 on themorning of March 8 concerning a statement that hadbeen made by Sam Miles Chief Committeeman to LouSzabo personnel manager. Mr. Szabo related to me thatMr. Miles had told him that Gerald Hice had sent wordby Mitchell Smith to tell his foreman John Brown thathe would be out 3 or 4 days.Mitchell Smith and John Brown came to my office todiscuss this matter on date stated above. Mr. Smith didnot request a committeeman for this meeting. He (MrSmith) stated that he would not lie about anything foranyone, therefore, he could see no reason for acommitteeman.I asked Mr Smith if Gerald Hice had sent word byhim to tell John Brown that he (Mr Hice) would be out3 or 4 days. Mr Smith said no Mr Hice had not said forhim to tell John Brown that he would be out 3 or 4days. He stated that he had talked to Gerald Hice viaC.B. radio Thursday, Feb 24th. Mr Smith said that MrHice asked to pick up his check and tell the guard thathe would not be into work that night, which would havebeen the 25th of Feb.Mr Smith said that he did take the check to Mr Hicewhen he got off work. He stated that Mr Hice did notsay anything about being out 3 or 4 days when he gavehim his check.Mitchell Smith said he did not talk to Gerald Hiceuntil a few days later. He (Mr Smith) could not be sureexactly what day this occurred. He said it was eitherTuesday March Ist or Wed 2nd. This communicationswith Mr Hice was also via C.B. radio.Mr Smith stated that he might get his ass whippedbut he would not lie for anyone./s/ Bill Sullivan531 DECISIONS OF NATIONAL LABOR RELATIONS BOARDSmith was very hazy in his testimony as to what was saidduring both meetings with Foreman Brown and remem-bered only a few things. He appeared most hesitant inanswering questions and was evasive and did not answerfully. Shortly after the investigatory meeting with Smith,Szabo stated that they heard from the union committee-man that Smith had not told Brown, but had informed theguards that Hice would be absent. Szabo had his assistant,Emmett, contact the guards as to whether such hadoccurred and, according to his testimony, received assur-ances from the guards through Emmett, that Smith had notinformed the guards that Hice would be absent for anyextended period.During cross-examination as to Hice's contact withSmith from the time of his discharge until the third-stepgrievance meeting at the end of March, Hice testified thathe had no contact with Smith from the time he had askedhim to report to the guards that he would be absent(February 25) and the time of that hearing (the last ofMarch). On redirect, Hice changed his testimony, sayingthat he contacted Mitchell Smith after his discharge andSmith had assured him that he had passed the informationon to the guards.Hice produced a document from his doctor at the time ofthe grievance meeting, stating that he had been under thedoctor's care for flu from February 24 and had beenreleased to return to work on Monday, March 4, havingseen the doctor on February 24 and March I.C. Analysis and ConclusionsThe first question is whether any animus by Respondenttowards Hice had been shown. General Counsel relies onthe statement made by Szabo when Hice was reinstatedand the counseling 2 days later. The statement, as wasshown above, is factual as to what occurred in Szabo'sexplaining the arbitrator's decision. It was admitted thatthe meeting was amicable and ended amicably. SupervisorBrown's welcoming Hice back to the job showed noanimus. The fact that Hice received a counseling 2 dayslater, even though he had not been absent, goes back to thefacts which preceded his first grievance in that he refusedto attend that counseling and, according to Respondent,when he refused, he was let go. He was therefore given thecounseling that he would have had if he had not refused itthe first time. Hice's grievance as to this February 16counseling was not at the fact of the counseling, but was aneffort to get a break on the timing of the counseling so thathis record could be cleansed sooner.Mrs. Hice testified that, on the third day of herhusband's sickness, she called the guards and said he wassick with flu and would not be in for a few days until thedoctor released him. When asked why she mentioned a fewdays, she said that sometimes they worked on Saturday.Most people would construe a few days to mean the fewdays over that weekend and not specifically mean a fewworking days. Mrs. Hice's credibility in this regard was putinto question by her husband's not mentioning this callduring the March third-step meeting on his dischargegrievance. Certainly if such a call had been made, and Hicetestified that he was present when his wife made such acall, he would not have failed to mention such anoccurrence during the grievance meeting in which he wastrying to be reinstated. The fact that he did not mention itraises grave doubts as to whether the call was made in themanner in which Hice and Mrs. Hice testified.Smith did not make a good impression as a witness.During much of his testimony, he was evasive in answeringquestions and responded with a great number of "I don'tremember's," saying that this occurred too long ago. Smithsaid that he had known the guards at the plant for anumber of years, but could not say which guards he talkedto that Sunday evening. The guards admitted that they didnot remember all the calls that were made but, because ofthe procedure they followed, knowing that they wrotedown immediately anything that was said in regard to anabsence and then rewrote it later onto a form and talked toone another about the reports that they received, they werepositive that Mrs. Hice did not give a reason for extendedleave when she called on February 24. They were alsocertain, and testified, that Smith made no such report tothem on Sunday night, February 27. They did recall aprevious time when he stuck his head in the door and saidthat Hice would not be in and they responded to him thathe was too late, that Mrs. Hice had already called. Theirtestimony is corroborated by Supervisor Brown who saidhe overheard that exchange. The only times that Mrs. Hicecalled in for this particular illness were on February 22through 24. I do not credit Smith in regard to the report hesaid he made to the guards on February 27 because ofSmith's evasive demeanor and the corroborated testimonycontrary to his assertions.General Counsel's brief claims that Hice had not beenadequately instructed on reporting procedures for ab-sences. If such was overlooked, and I have doubts concern-ing that, Hice learned about the procedures when he wasabsent on other occasions and his wife called in and wastold by the guards that where he had an extended illness itwas not necessary to report to the guards every night.General Counsel's brief points out that a "new form" wasinstituted by the Company on the day following Hice'sdischarge. This statement is not factually correct. The "newform" is not brand new, but a revision of a prior form, andprovides more information than the old form. The formwas not instituted after Hice was discharged since thedischarge papers were not signed until Szabo returned onMarch 3. This "new form," which would had to have beendesigned and printed prior to its use, was used by theguards starting with the first shift at midnight on March 3.Hice testified on cross-examination that he did not talkto Smith from Friday, February 25, until the day of thethird-step meeting which was near the end of March andthat he had never verified whether Smith had spoken to theguards. On redirect, after the issue of whether he hadchecked with Smith about the guards getting his messagehad been pointed out to him by a question, Hice changedhis testimony and said that Smith had brought thegrievance form by his house and, at that time, he ques-tioned Smith about seeing the guards and delivering themessage, and Smith confirmed he had done so. Smith, whotestified after Hice, was not asked about bringing a532 EATON CORPORATIONgrievance form by Hice's house or about confirming themessage to the guards, but did testify that when SupervisorBrown questioned him about whether Hice had instructedSmith to tell Brown that he would not be in, and Smith saidthat he had not, Smith told Supervisor Brown that he hadnot seen Hice since February 24 or 25 and guessed thatBrown was still sick. This testimony makes it clear that onthat particular day, March 8, Smith told Brown that he hadnot seen or heard from Hice since February 24 or 25, andthat Smith, from his testimony, was unaware of Hice'sdischarge or that a grievance had been filed. By March 8,the union committeemen knew of the discharge and thegrievance and had raised with the Company the question ofwhether Supervisor Brown had been notified of Hice'sabsence by Smith. It is clear that no report of absence, dueto illness, was ever intended to go to or through Brown tobecome part of the Company's records. Any such notifica-tion, as far as Brown was concerned, presumably tookplace by Hice going through the regular channels by theguards.In order to find a violation here, it would be necessary tocredit Smith that Smith had notified the guards and thenfind that there was some sort of devious plot, in which theguards took part, wherein they deliberately falsified recordsto establish a 3-day absence for Hice. No conceivablereason has been advanced for them to do so and theyshowed no animus towards Hice or anybody else. Supervi-sor Brown showed no animus towards Hice, and hiscorroboration of the Smith message to the guards onFebruary 24 further damages Smith's credibility.The Company's reason for the discharge of individualswho violate their "3 day absence without notification rule"was established years ago and is still a legitimate businessand personnel rule and was so accepted by the Union.2 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board. the findings.conclusions, and recommended Order herein, shall, as provided in Sec.General Counsel's exhibits concerning some attendancerecords kept by the guards, showing unexcused dates ofmore than 3 days, does not establish that those individualswere not discharged or that their absences were excuseddates. It is clear that over 100 individuals were dischargedfor violation of this rule during the time of its existence.The two witnesses with extended absences, who were calledby General Counsel, did not aid Hice's case. One individu-al testified that there had been an error made by the guardssince she had called in everyday and when she spoke to thesupervisors concerning her absences, she made it clear tothem that she had called in everyday and apparentlyRespondent credited her explanation. The other individualhad injured himself and his injury was known to hissupervisor who stopped by his house and notified theCompany of the extent of the injury and that he would notbe back until it was better.Apparently Hice, and maybe Mrs. Hice, believe that theCompany was out to get him, but their suspicions are notfounded on any substantial evidence received in this case.Respondent discharged Hice under a clear rule, and thereis no credible evidence that any animus was involved orthat Respondent sought to rid itself of Hice because he hadbeen successful in being reinstated pursuant to a grievanceprocedure. Accordingly, finding that there is no credibleevidence to support the 8(aX)(1) and (3) allegations, I willdismiss the complaint.On the foregoing facts and conclusions, I make thefollowing recommended:ORDER2The complaint and charge in this matter are herebydismissed.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.533